Applications for stay or declaration denied. Application to dismiss appeal denied. Memorandum: The filing of the bond did not result in an automatic stay under sections 594 and 615 of the Civil Practice Act. The order appealed from is not an order directing the payment of a sum of money only within the meaning of section 594 and the bond given by the appellants is not a statutory bond within the meaning of that section since the order dealt with payments to be made by the First Trust & Deposit Company, and not by the appellants. This court has previously denied a stay in the exercise of its discretion and that decision is adhered to.